Name: Commission Regulation (EC) No 1818/2002 of 11 October 2002 derogating from Council Regulation (EC) No 1251/1999 as regards the area payments for certain arable crops and the payments for set-aside for the 2002/2003 marketing year to producers established in the territory of Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  regions of EU Member States;  plant product;  Europe;  agricultural policy;  marketing;  European Union law
 Date Published: nan

 Avis juridique important|32002R1818Commission Regulation (EC) No 1818/2002 of 11 October 2002 derogating from Council Regulation (EC) No 1251/1999 as regards the area payments for certain arable crops and the payments for set-aside for the 2002/2003 marketing year to producers established in the territory of Ireland and Northern Ireland Official Journal L 276 , 12/10/2002 P. 0019 - 0019Commission Regulation (EC) No 1818/2002of 11 October 2002derogating from Council Regulation (EC) No 1251/1999 as regards the area payments for certain arable crops and the payments for set-aside for the 2002/2003 marketing year to producers established in the territory of Ireland and Northern IrelandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 second paragraph, fourth indent thereof,Whereas:(1) Article 8(1) of Regulation (EC) No 1251/1999 foresees the payments of the area payments as from 16 November following the harvest.(2) Excessive rainfalls have affected Ireland and Northern Ireland in summer 2002. This exceptional situation has resulted in an exceptionally low average yield.(3) Producers are in severe financial difficulties as a result.(4) This being the case in Ireland and Northern Ireland and in view of the budgetary situation, Ireland and United Kingdom should be authorised to make, prior to 16 November 2002, advance payments of area aid for cereals and advance payments of set-aside aid for the 2002/2003 marketing year.(5) In view of the urgent adoption of the measure, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 8(1) of Regulation (EC) No 1251/1999, an advance payment in respect of the 2002/2003 marketing year amounting up to 50 % of the area payments, including payments for set-aside may be made with effect from 16 October 2002 to producers established in the territory of Ireland and Northern Ireland.2. The advance payment provided for in paragraph 1 may be paid only if, on the day of payment, the producer in question is found to be eligible for it.3. When calculating the final area payment to the producers who receive the advance provided for in paragraph 1, the competent authority shall take account of:(a) any reduction in the producer's eligible area;(b) any advance paid under this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 12.(2) OJ L 145, 31.5.2001, p. 16.